

Exhibit 10.24


SUMMARY OF EXECUTIVE COMPENSATION


Annual Base Salaries
The executive officers of VCA Inc. are paid the following annual base salaries:


Executive Officer
 
Title
 
Base Salary
Robert L. Antin(1)
 
Chairman, President and Chief Executive Officer
 
$1,096,000
Arthur J. Antin(1)
 
Chief Operating Officer & Senior Vice President
 
$684,950
Tomas W. Fuller(1)
 
Chief Financial Officer, Vice President & Secretary
 
$468,650
Neil Tauber(1)
 
Senior Vice President of Development
 
$468,650
Josh Drake(1)
 
President, Antech Diagnostics
 
$422,300



(1) Please refer to the employment and other agreements for these executive
officers, each of which has been filed with the Securities and Exchange
Commission, for the other terms and conditions of their employment.




